 


 HR 4120 ENR: To amend title 18, United States Code, to provide for more effective prosecution of cases involving child pornography, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 4120 
 
AN ACT 
To amend title 18, United States Code, to provide for more effective prosecution of cases involving child pornography, and for other purposes. 
 
 
1.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Table of contents.
TITLE I—Effective Child Pornography Prosecution Act of 2007
Sec. 101. Short title.
Sec. 102. Findings.
Sec. 103. Clarifying ban of child pornography.
TITLE II—Enhancing the Effective Prosecution of Child Pornography Act of 2007
Sec. 201. Short title.
Sec. 202. Money laundering predicate.
Sec. 203. Knowingly accessing child pornography with the intent to view child pornography.
IEffective Child Pornography Prosecution Act of 2007
101.Short titleThis title may be cited as the Effective Child Pornography Prosecution Act of 2007.
102.FindingsCongress finds the following:
(1)Child pornography is estimated to be a multibillion dollar industry of global proportions, facilitated by the growth of the Internet.
(2)Data has shown that 83 percent of child pornography possessors had images of children younger than 12 years old, 39 percent had images of children younger than 6 years old, and 19 percent had images of children younger than 3 years old.
(3)Child pornography is a permanent record of a child’s abuse and the distribution of child pornography images revictimizes the child each time the image is viewed.
(4)Child pornography is readily available through virtually every Internet technology, including Web sites, email, instant messaging, Internet Relay Chat, newsgroups, bulletin boards, and peer-to-peer.
(5)The technological ease, lack of expense, and anonymity in obtaining and distributing child pornography over the Internet has resulted in an explosion in the multijurisdictional distribution of child pornography.
(6)The Internet is well recognized as a method of distributing goods and services across State lines.
(7)The transmission of child pornography using the Internet constitutes transportation in interstate commerce.
103.Clarifying ban of child pornography
(a)In generalChapter 110 of title 18, United States Code, is amended—
(1)in section 2251—
(A)in each of subsections (a), (b), and (d), by inserting using any means or facility of interstate or foreign commerce or after be transported;
(B)in each of subsections (a) and (b), by inserting using any means or facility of interstate or foreign commerce or after been transported;
(C)in subsection (c), by striking computer each place that term appears and inserting using any means or facility of interstate or foreign commerce; and
(D)in subsection (d), by inserting using any means or facility of interstate or foreign commerce or after is transported;
(2)in section 2251A(c), by inserting using any means or facility of interstate or foreign commerce or after or transported;
(3)in section 2252(a)—
(A)in paragraph (1), by inserting using any means or facility of interstate or foreign commerce or after ships;
(B)in paragraph (2)—
(i)by inserting using any means or facility of interstate or foreign commerce or after distributes, any visual depiction; and
(ii)by inserting using any means or facility of interstate or foreign commerce or after depiction for distribution;
(C)in paragraph (3)—
(i)by inserting using any means or facility of interstate or foreign commerce after so shipped or transported; and
(ii)by striking by any means,; and
(D)in paragraph (4), by inserting using any means or facility of interstate or foreign commerce or after has been shipped or transported; and
(4)in section 2252A(a)—
(A)in paragraph (1), by inserting using any means or facility of interstate or foreign commerce or after ships;
(B)in paragraph (2), by inserting using any means or facility of interstate or foreign commerce after mailed, or each place it appears;
(C)in paragraph (3), by inserting using any means or facility of interstate or foreign commerce or after mails, or each place it appears;
(D)in each of paragraphs (4) and (5), by inserting using any means or facility of interstate or foreign commerce or after has been mailed, or shipped or transported; and
(E)in paragraph (6), by inserting using any means or facility of interstate or foreign commerce or after has been mailed, shipped, or transported.
(b)Affecting interstate commerceChapter 110 of title 18, United States Code, is amended in each of sections 2251, 2251A, 2252, and 2252A, by striking in interstate each place it appears and inserting in or affecting interstate.
(c)Certain activities relating to material involving the sexual exploitation of minorsSection 2252(a)(3)(B) of title 18, United States Code, is amended by inserting , shipped, or transported using any means or facility of interstate or foreign commerce after that has been mailed.
(d)Certain activities relating to material constituting or containing child pornographySection 2252A(a)(6)(C) of title 18, United States Code, is amended by striking or by transmitting and all that follows through by computer, and inserting or any means or facility of interstate or foreign commerce,.
IIEnhancing the Effective Prosecution of Child Pornography Act of 2007
201.Short titleThis title may be cited as the Enhancing the Effective Prosecution of Child Pornography Act of 2007.
202.Money laundering predicateSection 1956(c)(7)(D) of title 18, United States Code, is amended by inserting section 2252A (relating to child pornography) where the child pornography contains a visual depiction of an actual minor engaging in sexually explicit conduct, section 2260 (production of certain child pornography for importation into the United States), before section 2280.
203.Knowingly accessing child pornography with the intent to view child pornography
(a)Materials involving sexual exploitation of minorsSection 2252(a)(4) of title 18, United States Code, is amended—
(1)in subparagraph (A), by inserting , or knowingly accesses with intent to view, after possesses; and
(2)in subparagraph (B), by inserting , or knowingly accesses with intent to view, after possesses.
(b)Materials constituting or containing child pornographySection 2252A(a)(5) of title 18, United States Code, is amended—
(1)in subparagraph (A), by inserting , or knowingly accesses with intent to view, after possesses; and
(2)in subparagraph (B), by inserting , or knowingly accesses with intent to view, after possesses. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
